This notice of allowability (NOA) VACATES the previous NOA of 06/10/2022 in order to consider the IDS filed on 07/26/2022 submitted after the NOA of 06/10/2022.
This office action is in response to the after final amendment and remarks filed 05/25/2022 and IDS filed on 07/26/2022.  

Allowable Subject Matter
Claims 1-10, 12, 14-16, 18, 19, 21 and 22 are allowed in view of applicant’s amendment to the independent claims filed on 05/25/2022. Refer to the after final amendment remarks section that explains that allowable dependent claims 11 and 13 were incorporated into independent claims 1 and 12 respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741